Holmes, J.
This is a bill to establish a resulting trust in land conveyed to the first named defendant’s ancestor, E. Beaman Dana, and to compel a conveyance. The Superior Court made a decree for the plaintiff; and the defendants appealed. The facts, as found by the master and shown by the evidence reported by him, are that the purchase was made by E. Beaman Dana, to be paid for, and paid for in fact, in brick manufactured by and belonging to E. Beaman Dana’s father,. Ebenezer Dana. The evident purpose of the purchase was to use the place in connection with the adjoining farm and brick-yard owned by Ebenezer Dana. It was used in that manner by Ebenezer Dana during his lifetime, and after his death by his two sons, E. Beaman Dana and the plaintiff. The question presented is simply a question of fact, whether enough appears to rebut the presumption of a resulting trust in favor of the party who furnished the purchase money. The fact relied on is that the party who paid was the father of the grantee; but this is met by the facts that, so far as appears, the grantee, not his father, determined the form of the conveyance, as the grantee made the bargain, and that the father subsequently during his lifetime kept possession, and took the rents and profits. We cannot say that the finding of the Superior Court was wrong. Decree affirmed.